Motion to dismiss appeal from decree entered April 4, 1960 granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before December 5, 1960, with notice of argument for the January 1961 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal from order entered June 15, 1959 granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before December 5, 1960, with notice of argument for the January 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.